Benvenga, J.
Motion for a temporary injunction is granted to the extent hereinafter set forth; otherwise denied. Since the defendant concedes that sixteen hours of doorman service was supplied between 1943 and 1946, it will be required to furnish an equal amount of service. The defendant will also be required to furnish twenty-four-hour elevator operator.service upon one of the passenger elevators (Goldberg v. Grant, N. Y. L. J., Nov. 4, 1948, p. 1032, col. 6, mod. 274 App. Div. 993). The cause will be preferred and set at the head of the Ready Calendar of Special Term, Part III, for the 4th day óf April, 1949. Settle order.